In re Brown, Bryan L.; applying for writ of certiorari and/or review; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 86-0515, to the Court of Appeal, First Circuit, No. KW87 0750.
Denied.
WATSON, J., concurs but notes, that this case, which has already been reversed once, should not be exposed to the serious possibility of another reversal by requiring trial for 14 hours per day, seven days a week and abusing not only defense counsel but jurors, prosecutors and witnesses as well.
CALOGERO, J., would grant the writ.